DETAILED ACTION
Claims 1-19 were subjected to restriction requirement mailed on 04/13/2022.
Applicants filed a response, and elected Group I and species (a-ii), encompassing claims 1-9, and withdrew claims 10-17, cancelled claims 18-19, with traverse on 06/13/2022.
Claims 1-17 are pending, and claims 10-17 are withdrawn after consideration.
Claims 1-9 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 06/13/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“Further, the results from a search of the ternary composite oxide of Group I will necessarily produce results applicable to the examination of Groups III-VII, as Groups III-VII require the same ternary composite oxide. For these reasons, the Applicant asserts that the claims have unity of invention and there would be no undue burden on the Examiner to also examine the claims of Groups III-VII.”

Remarks, p. 8
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. 

It is noted that inventions, as claimed on 03/19/2020, listed as Groups I to IX and species (a-i) to (a-ii) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in pages 3-5 of the previous Office Action mailed on 04/13/2022.


Applicants further argue:
“Applicant also respectfully asserts that the present claims are novel and nonobvious over Ivanova. 
Ivanova discloses only binary oxides, specifically Y(La)-M-O binary systems, where M is Ca, Sr, or Ba (Abstract). In amended independent claim 1 of the present application, the composite oxide is a ternary composite oxide.”

Remarks, p. 9
The examiner respectively traverses as follows:
With respect to Applicant’s traversal of the restriction requirement, Applicant’s remarks are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the previous Office action mailed 04/13/2022.  However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims.  Also, even with respect to the newly amended claims filed 06/13/2022, the prior art set forth below still show that the amended claims do not make a contribution over the prior art (i.e., that Groups I to VI still lack the same or corresponding special technical features) because the groups do not make a contribution over Itoh et al., Magnetic Properties of Ba1-xLaxPrO3 and PrLu1-yMgyO3 with x and y≤0.075, Journal of Solid State Chemistry, 145, 104-109, 1999 (Itoh) (provided in IDS received on 07/31/2020) as set forth below.
Itoh discloses perovskite-type Ba1-xLaxPrO3 (0≤x≤0.15) (i.e, which formula can also be written as Ba0.5-0.5xLa0.5xPr0.5O1.5) (Itoh, Abstract) (reading upon a ternary composite oxide comprising a metal element expressed by a composition of General Formula (1-2), Ba reads upon X, La reads upon A, and Pr reads upon M; 0.5-0.5x reads upon y, 0.5x reads upon n and 0.5 reads upon m).

Therefore, since the limitations fail to define a contribution over Itoh, they failed to
constitute a special technical feature and hence there is lack of unity between the cited claims.
 
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/13/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/JP2018/034515, filed 09/18/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2018-089516, filed 05/07/2018; JP2017-183215, filed on 09/25/2017) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5, it is suggested to amend “the number” to “a number”.
Claim 1, line 6, it is suggested to amend “the trivalent” to “a trivalent”.
Claim 1, line 6, it is suggested to amend “the total” to “a total”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, recites “a ternary composite oxide”. However, claim 1, line 15, also recites “m satisfies 0≤m<1”. It is unclear how a ternary composite oxide could have m=0 (i.e., the composite only includes A and X. The examiner interprets m satisfies 0<m<1.

Regarding dependent claims 2-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al., Magnetic Properties of Ba1-xLaxPrO3 and PrLu1-yMgyO3 with x and y≤0.075, Journal of Solid State Chemistry, 145, 104-109, 1999 (Itoh) (provided in IDS received on 07/31/2020).
Regarding claims 1 and 6, Itoh discloses perovskite-type Ba1-xLaxPrO3 (0≤x≤0.15) (i.e, which formula can also be written as Ba0.5-0.5xLa0.5xPr0.5O1.5) (Itoh, Abstract) (reading upon a ternary composite oxide comprising a metal element expressed by a composition of General Formula (1-2), Ba reads upon X, La reads upon A, and Pr reads upon M; 0.5-0.5x reads upon y, 0.5x reads upon n and 0.5 reads upon m).

Regarding claim 2, as applied to claim 1, Itoh discloses La3+ (i.e., A3+/Atotal=1) (Itoh, Abstract).

Regarding claim 4, as applied to claim 1, Itoh discloses perovskite-type Ba1-xLaxPrO3 (0≤x≤0.15), which includes La3+ in an oxide form (Itoh, Abstract), which would necessarily and inherently meet the limitation of with strong basicity in which a value of a partial negative charge (-δo) of oxygen in an oxide state is 0.50 or more.

Regarding claim 5, as applied to claim 1, Itoh discloses perovskite-type Ba1-xLaxPrO3 (0≤x≤0.15), which includes Ba2+ in an oxide form, La3+ in an oxide form and Pr3+ and Pr4+ in an oxide form (Itoh, Abstract; page 104, 2nd paragraph). It can be derived the atomic range of Ba2+, La3+, Pr3+ and Pr4+ are: 0.425-0.5; 0-0.075; 0-0.075 and 0.425-0.5. Therefore, the perovskite-type Ba1-xLaxPrO3 (0≤x≤0.15) would inherently meet the claimed limitation of wherein when a composition ratio of each element (i) in the ternary composite oxide is ni, a Sanderson electronegativity of each element is xi and a value of a partial negative charge (-δo) of oxygen expressed by the Formula (A) is 0.52 or more.

Regarding claim 8, as applied to claim 1, Itoh discloses the X-ray diffraction patterns of the Ba1-xLaxPrO3 were indexed with the space group Pnma and they were formed in an orthorhombically distorted perovskite (i.e., Ba1-xLaxPrO3 contains perovskite, and is essentially free of carbonate, reading upon a quantity of carbonate ions included in the ternary composite oxide is 10 mol% of less of Ba) (Itoh, page 105, right column, 2nd paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ni, CN 103706360 A (Ni), in view of Luo et al., Effect of La2O3 on Ru/CeO2-La2O3 catalyst for ammonia synthesis, Catal. Lett., 2009, 382-387 (Luo) (both provided in IDS received on 07/31/2020), and taken in view of evidence by DOE, Materials Data on BaCeO3 by Materials Project (DOE).
The examiner has provided a machine translation of Ni, CN 103706360 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1-3 and 6, Ni discloses a Ru/BaCeO3 ammonia synthesis catalyst (Ni, Abstract) (wherein Ba reads upon X and Ce reads upon M).
According to DOE, BaCeO3 is cubic perovskite structured and crystallizes in the cubic Pm-3m space group (DOE, Abstract).

Ni does not explicitly disclose a ternary composite oxide, or wherein the ratio (A3+/Atotal) satisfies 0.2≤A3+/Atotal≤1.0.
With respect to the difference, Luo teaches supported Ru catalyst for ammonia synthesis (Luo, Abstract). Luo specifically teaches 2-40% of La doping, in the form of La2O3 (Luo, Abstract; page 384, Table 1).
As Luo expressly teaches, La doping could promote the reduction of ceria (Luo, page 386, right column, 2nd paragraph); La doping can facilitate the reduction of oxygen of the cerium oxide surface (Luo, page 387, left column, 2nd paragraph); the partially reduced CeO2 might create the active sites of Ru atom for N2 activation (Luo, page 387, left column, 3rd paragraph)La doping can improve the activity of Ru-ceria catalyst by facilitating the reduction of oxygen of the cerium oxide surface
Luo is analogous art as Luo is drawn to supported Ru catalyst for ammonia synthesis.
In light of the motivation of La doping into a ceria containing material, as taught by Ru, it therefore would have been obvious to a person of ordinary skill in the art to conduct La doping into the BaCeO3 of Ni, e.g., at a content of 2-40% La as compared to Ce, in an oxide form of La3+, in order to partially reduce Ce and improve catalyst activity, and thereby arrive at the claimed inventions. 

Regarding claim 4, as applied to claim 1, Ni in view of Luo teaches La doping, in the form of La2O3 (Luo, Abstract; page 384, Table 1), which would necessarily and inherently meet the limitation of with strong basicity in which a value of a partial negative charge (-δo) of oxygen in an oxide state is 0.50 or more.

Regarding claim 5, as applied to claim 1, Ni in view of Luo teaches 2-40% of La doping into the BaCeO3 of Ni, e.g., at a content of 10% La as compared to Ce (i.e., La0.1Ba1Ce1O3) (LuO, Abstract). It can be derived that the atomic ratio of Ba2+, La3+, Ce3+ and Ce4+ are: 0.476, 0.048, 0.048, 0.0429 (i.e, Ce3+ amount equals to that of La doping). Therefore, the BaCeO3 with 10% La doping of Ni in view of Luo would inherently meet the claimed limitation of wherein when a composition ratio of each element (i) in the ternary composite oxide is ni, a Sanderson electronegativity of each element is xi and a value of a partial negative charge (-δo) of oxygen expressed by the Formula (A) is 0.52 or more.


Regarding claim 8, as applied to claim 1, Ni teaches perovskite BaCeO3 (Ni, page 1, [0001]). Therefore, the BaCeO3 with 2-40% La doping of Ni in view of Luo would also be of perovskite structure, (i.e., the BaCeO3 with 2-40% La doping contains perovskite, and is essentially free of carbonate, reading upon a quantity of carbonate ions included in the ternary composite oxide is 10 mol% of less of Ba).
	


Allowable Subject Matter
Claim 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, neither Itoh or Ni in view of Luo discloses or suggests the ternary composite oxide is in a mixed state in which a solid solution of A and an oxide of one of X and M, and an oxide of the other of X and M are mixed, as presently claimed.
Regarding claim 9, neither Itoh or Ni in view of Luo discloses or suggests wherein the ternary composite oxide is selected from Ba0.1La0.45Ce0.45Ox, Ba0.3Pro.35Ce0.35Ox, Ba0.3Ce0.35Pr0.35Ox, Ba0.3La0.35Ce0.35Ox, Ba0.iLa0.3Ce0.6Ox, Ba0.1La0.6Ce0.3Ox, Ba0.1La0.8Ce0.lOx, Bao.05La0.475Ce0.475Ox, Ba0.15La0.425Ce0.425Ox, Ba0.1Pr0.45Ce0.45Ox, and Ba0.3La0.35Pr0.35Ox, as presently claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732